          Case 1:19-vv-01895-UNJ Document 30 Filed 02/23/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1895V
                                        UNPUBLISHED


    LISA HELFRICH,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: January 7, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Guillain-Barre Syndrome (GBS)
                       Respondent.


Kari Elizabeth Panza, R.J. Marzella & Associates, P.C., for Petitioner.

Ida Nassar, U.S. Department of Justice, Washington, DC, for Respondent.

                                   RULING ON ENTITLEMENT1

      On December 13, 2019, Lisa Helfrich filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered Guillain-Barré Syndrome (“GBS”) as
a result of an influenza (“flu”) vaccine “and/or” a tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine administered to her on August 28, 2018. Petition at 1. The case was
assigned to the Special Processing Unit of the Office of Special Masters.

      On January 5, 2021, Respondent filed his Rule 4(c) report in which he concedes
that Petitioner is entitled to compensation in this case as it relates to the flu vaccine.
Respondent does not recommend that any compensation be awarded related to
administration of the Tdap vaccine. Respondent’s Rule 4(c) Report at 1. Specifically,

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01895-UNJ Document 30 Filed 02/23/21 Page 2 of 2




Respondent states “(i)t is respondent’s position that petitioner suffered from GBS, and
that she has satisfied the criteria set forth in the revised Vaccine Injury Table (Table) and
the Qualifications and Aids to Interpretation (“QAI”), which afford her a presumption of
vaccine causation if the onset of GBS occurs between three and forty-two days after a
seasonal flu vaccination and there is no more likely alternative diagnosis and no apparent
alternative cause. Id. at 4-5.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                   s/Brian H. Corcoran
                                   Brian H. Corcoran
                                   Chief Special Master




                                             2
